Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 15, 2004, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The fact that the defendant’s statements were not electronically recorded was not a ground to suppress those statements (see People v Caballero, 23 AD3d 1031 [2005]; People v Boyd, 21 AD3d 1428, 1429 [2005]; People v Oglesby, 15 AD3d 888, 889 [2005]; People v Martin, 294 AD2d 850 [2002]; People v Falkenstein, 288 AD2d 922, 923 [2001]; People v Ferguson, 285 AD2d 901, 902 [2001]; People v Grimes, 191 AD2d 745 [1993]). Crane, J.P., Goldstein, Luciano and Covello, JJ., concur.